STRAUP, J.
(dissenting).
I dissent. There is no question that the plaintiffs, together with other appropriators, representing a large number of water users in the vicinity of Salt Lake Valley and of Salt Lake City, were the first appropriators of the waters of the lake. Their appropriations were made in 1882 and prior thereto. The extent of plaintiffs’ appropriations are alleged to be eight hundred and twenty-eight cubic feet per second; and of those having rights prior to theirs, one hundred and seventy-six cubic feet per second. The plaintiffs take their water from the lake at the north end through the Jordan River by means of the natural or gravity flow and by pumping. In 1906 the defendants filed an application with the state engineer to appropriate, and to divert from or near the south end of the lake, forty cubic feet per second of the waters of the lake, by means of pumping. The engineer allowed the application. At about the same time he also allowed similar applications to others amounting in all to eight hundred cubic feet per second, equal to about three hundred and twenty-eight thousand acre feet in one hundred and eighty days. The plaintiffs thereupon brought this action alleging that there was no available unappropriated waters of the lake after the supply and diversion of the waters of the plaintiffs, and of those who had acquired rights prior to the alleged appropriations of the defendants, and that the proposed diversion and use of the waters by the defendants would conflict and interfere with existing and vested rights *58of tbe plaintiffs. The proposed appropriation of the defendants was thereupon asked to be annulled, and their proposed diversion of the waters was sought to be prevented. The court found that the plaintiffs were entitled to but five hundred and fifteen cubic feet per second of the waters of the lake during the irrigation season of one hundred and eighty days, approved the defendants’ appropriation of forty cubic feet per second, and in effect held that the proposed diversion and use of the waters, as proposed by the defendants, would not interfere with the prior rights of the plaintiffs. I think these findings are against the weight of the evidence. I think the plaintiffs are shown to be entitled to about eight hundred cubic feet per second of the waters of the lake.
I am further of the opinion that, under the physical conditions existing at the time of the defendants’ proposed appropriation, no water from the lake could be diverted or pumped by them, when the level of the lake is between compromise point and low-water mark, without interfering with and diminishing the volume of gravity flow from the lake into the channel of the river; neither could such waters be diverted by them at such time without interfering with and impairing the efficiency of plaintiffs’ pumps, unless the bottom of the lake should be dredged and excavated at or near its outlet into the Jordan Elver. These propositions respondents do not in substance dispute. In answer to the first, they say that the plaintiffs have no vested rights in or to the natural or gravity flow from the lake into the river, and, if the defendants’ proposed diversion interferes with such flow then, the defendants in effect assert that the plaintiffs must be content to pump the water from the lake into the channel of the river. And in answer to the second they in effect assert that if the diversion of the water by them at the point of their diversion so lowers the waters at the point of plaintiffs’ diversion that the efficiency of their pumps is interfered with, then let the plaintiffs dredge and excavate the bottom of the lake at such point, thereby causing the water at lower portions of the lake to flow to and become available for their pumps. In other words, there being more *59water in the labe than is necessary to supply the legal demands of the plaintiffs and other prior appropriators, the defendants conceived the idea tbat if they, by diverting water, but leave enough in the lake to supply such prior rights, then plaintiffs’ rights have not been interfered with by the defendants, though the plaintiffs, because of the defendants’ diversion of water from the lake at the point of their diversion, may be required to do more pumping, or to dredge the lake to get the water to their pumps. I cannot yield assent to such a doctrine. Furthermore, I think it is very clearly shown by the evidence tbat dredging the bottom of the lake at or near the place of plaintiffs’ diversion is utterly impracticable on account of the character of the bottom of the lake, and would cost, as variously estimated, from sums of seventeen thousand to one million dollars.
I readily assent to the view that the excess of unappropriated waters in the lake should be permitted to be diverted and applied to a beneficial use by subsequent appropriators when the diversion of such excess is practicable and available without interfering with substantial vested rights of prior appropriators. But such subsequent appropriators have the burden of showing tbat such a diversion can be made without such interference. This the respondents have completely failed to do. To the contrary, I think it is clearly shown tbat their proposed diversion would necessarily interfere with the prior vested rights of the plaintiffs. If the defendants, and other subsequent and similarly situated appropriators, shall be' permitted to pump and divert from the lake eight hundred cubic feet per second of water, the result is inevitable tbat the plaintiffs will be obliged to dredge the lake or to reset and reinstall their pumps and change their point of diversion. To permit them to make the diversion under such circumstances, and leave the plaintiffs to seek redress at the bands of the courts for an interference with their rights, but breeds litigation. What the plaintiffs need, and what they are entitled to, is not a lawsuit, but the use of the waters appropriated by them more than a quarter of a century ago. And, before respondents should be allowed to *60divert an excess of unappropriated waters of tbe lake, they must first show that the diversion can be made without interfering with the vested rights of the prior appropriates. This they have not done. I therefore think that the plaintiffs are entitled to the relief prayed for by them.
ON APPLICATION FOR MODIFICATION OF DECREE.
FEIGN, C. J.
Appellants have applied for a modification of the decree rendered by us in this case upon the ground that it is not sufficiently specific and certain. As we understand the application, what appellants desire is that we enter a decree requiring the respondents to make and constantly maintain a channel of a certain depth in the bottom of the lake and leading to appellants’ pumps, whether respondents in pumping their forty second feet of water from the lake interfere with appellants’ use of their pumping plant to its full capacity or not. In this connection, appellants’ urge upon us the statement made by Mr. Justice Straup, in his dissenting opinion, namely, that “what appellants need, and what they are entitled to, is not a lawsuit, but the use of the waters appropriated by them more than a quarter of a century ago.” No doubt if we had the power and were inclined to exercise it by turning over to appellants the exclusive dominion and control of Utah Lake, and if we in connection therewith could prevent all persons from in any way interfering with that dominion and control, it might perhaps be possible for us to prevent all future lawsuits against appellants, provided every person strictly respected and obeyed the provisions of any judgment we might render in that respect. In considering the case we were, however, compelled to find and to decree (of which finding appellants do not complain) that respondents have some rights in the waters of Utah Lake, and, in order to make such rights available, they were given access to the waters of the lake upon the condition that they should not interfere with appellants’ prior rights. These rights we sought to guard and protect in *61every possible way. We cannot, however, impose conditions upon the respondents in exercising their rights which to ns seem unnecessary and inequitable, and which would in effect nullify such rights. To require respondents to maintain at all times a channel at a certain depth before they should be permitted to take any water from the lake, whether such a channel is in fact required to protect -appellants’ rights or not, but is demanded merely to guard against a speculative contingency that may never arise, is to our minds placing a needless and unjust burden upon the exercise of respondents’ right to take their water from the lake. We think appellants are given every reasonable protection they are entitled to. Moreover, the court is always open and available to them for the purpose of enforcing their rights under the decree. If the provisions of the decree, when applied to the prevailing conditions, shall be found to be defective or insufficient to protect appellants’ rights, and application for a modification thereof is then made so as to effectuate its purpose in safeguarding their prior rights, the court may then act upon such application. In making any changes^ however, they should be based upon actual conditions and experience, so far as these may be shown, and the rights of all parties kept in mind.
We see no good reason why the decree should be modified.
The application therefore should be denied. It is so ordered.
McOABTY, J., concurs.